DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 115 is not shown in figure 4B, as discussed on page 10 of the specifications; and element 146 appears not to be shown in any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the biasing mechanism, as in claim 1, is not included with numerals so as to allow it to be clearly identified in the figures.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, it is suggested that after “a gateway,”, --the throw lock assembly—be inserted, for clarity. 
In claim 1, line 2, it is unclear exactly what “configured such that when arranged as in use” is referring to in the context of the claim language.  What exactly is configured to be arranged in this way?  This issue also exists later in claim 1 in “a buffer and a biasing mechanism, configured such that when arranged…”.
In claim 1, line 6, it is unclear what constitute “will be moveably coupled” in the context of the claim language.  Does this refer to slidable or pivotal movement of the bolt relative to the bolt holder?  Also, the term “will” makes it unclear when and under what conditions such a movement will take place in the context of the claim language.
In claim 1, in “the bolt keeper can receive…”, it is unclear when and under what conditions the throw bolt is intended to be received by the bolt keeper in the context of the claim language. 
In claim 1, the phrase “such that when arranged as in use and the throw bolt is in the locking position” is generally unclear and not fully understood in the context of the claim language. 
In claim 1, it is unclear in the context of the claim language how, in what way, and for what intended structural/functional purpose “the buffer will space the throw bolt apart from a surface…”.
In claim 1, “a side wall of the sheath that is opposite side wall comprised in the buffer…” is unclear and not fully understood.  The phrasing of this claim language is general unclear.  Additionally, it is unclear in the context of the claim language what constitutes an “opposite” orientation.
In claim 1, “at an incline away from the open end of the cavity” is not fully understood in the context of the claim language. 
	In claim 4, it is unclear if “a sheath” is referring to the same sheath of claim 1 or a different sheath in the context of the claim language.
	In claim 6, is the bracket the same as in claim 1?  Further, this claim does not appear to further limit claim 1. 
	In claim 8, the term “azimuthally” is not fully understood in the context of the claim language. 
	The same or similar 112 issues are found throughout the remaining claims, particularly independent claim 9.  Additionally, in claim 11, “a trough” is not understood in the context of the claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling, US Patent 4,181,338.  As in claim 1, a throw lock assembly to lock a gateway, comprising a throw bolt 21, a bolt holder (including the bolt housing as shown in the figures) and a bolt keeper (figure 7); configured such that when arranged as in use, the throw bolt will be moveably coupled to the bolt holder, and the bolt keeper can receive the throw bolt when the throw bolt is moved into a locking position; in which the bolt keeper comprises what is broadly considered a buffer (including 57) and a biasing mechanism (including 72), configured such that when arranged as in use and the throw bolt is in the locking position, the buffer will space the throw bolt apart from a surface to which the bolt keeper is attached; and the biasing mechanism broadly will bear on the bolt and bias it against the buffer; in which the bolt keeper is an assembly of a bracket (including 51) and a sheath (including 62, along with 57), the sheath comprising a plurality of side walls surrounding a cavity, configured to receive the throw bolt through an open end of the cavity in use, and the bracket and the sheath configured such that when arranged as in use, the bracket will hold the sheath disposed to receive the throw bolt; and the buffer comprises a side wall of the sheath, and the biasing mechanism comprises a deflectable tongue (broadly considered as 72) depending from a side wall (including 59) of the sheath that is, as best understood, opposite side wall comprised in the buffer, as best understood, the deflectable tongue extending into the cavity, at an incline away from the open end of the cavity.  As in claim 2, the biasing mechanism is broadly considered as comprising a deflector member or boss.  As in claim 4, the bolt keeper comprises a sheath configured to receive the throw bolt, a side wall of the sheath forming the buffer (as in claim 1).  As in claim 5, the biasing mechanism depends from a side wall opposite the side wall of the sheath that forms the buffer.  As in claim 6, the bolt keeper comprises a bracket, the bracket and the sheath configured such that when arranged as in use, the bracket will accommodate the sheath in a disposition to receive the throw bolt (as in claim 1).  Claims 9, 11, and 14-16 are rejected in the same or similar manner as above.  As in claim 1, a bolt keeper assembly of a throw lock assembly comprising a throw bolt, comprising a bracket and a sheath, the sheath configured to receive an end portion of a throw bolt, and the bracket and the sheath configured such that the sheath can be mounted within the bracket, the sheath disposed to receive the end portion of the throw bolt when the throw lock assembly is arranged as in use; the sheath comprising a buffer and a biasing mechanism, configured such that when the throw bolt is received in the sheath in use, the buffer will space the throw bolt apart from a surface to which the bolt keeper is attached; and the biasing mechanism will bear on the bolt and bias it against the buffer; in which the sheath comprises a plurality of side walls surrounding a cavity, configured to receive the throw bolt through an open end of the cavity in use, and the bracket and the sheath configured such that when arranged as in use, the bracket will hold the sheath disposed to receive the throw bolt; and the buffer comprises a side wall of the sheath, and the biasing mechanism comprises a deflectable tongue depending from a side wall of the sheath that is opposite side wall comprised in the buffer, the deflectable tongue extending into the cavity, at an incline away from the open end of the cavity.  As in claim 11, the bracket, as best understood, defines a trough and the sheath can be inserted into the trough, and can be held by the bracket against a surface to which the bracket is attached.  As in claim 14, the sheath comprises a plurality of side walls surrounding a cavity, configured to receive the throw bolt through an open end of the cavity in use, in which the buffer comprises a side wall of the sheath, and the biasing mechanism comprises a deflectable tongue depending from a side wall of the sheath that is opposite side wall comprised in the buffer, the deflectable tongue extending into the cavity, at an incline away from the open end of the cavity.  As in claim 15, in which the buffer comprises a side wall of the sheath.  As in claim 16, the biasing mechanism comprises a deflector member or boss.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling.
Regarding these claims, although Sterling may not explicitly disclose the buffer or the sheath being of resilient and/or resilient polymer material as claimed, it would have been obvious to one having ordinary skill in the at the time before the effective filing date of the invention to make such modifications, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Such modifications are not critical to the design and would have produced no unexpected results.  In fact, it is well known and established in the art to utilize buffer means of resilient and/or resilient polymer material for cushioning and noise reduction during locking of a bolt again the elements of a keeper.  Thus, it would have been obvious at the time the invention was made to modify the design of Sterling to include such material for the purpose of cushioning and noise reduction during the locking of the bolt again the elements of a keeper.  

Allowable Subject Matter
Claims 8, 12, 13, 17, and 18, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675